Citation Nr: 0716228	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  04-38 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
right knee chondromalacia.

2.  Entitlement to an evaluation in excess of 20 percent for 
lumbar strain with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel



INTRODUCTION

The veteran had active service from August 1984 to October 
1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the competent 
evidence of record demonstrates that the veteran's service-
connected right knee chondromalacia is manifested by 
subjective complaints of pain, without clinically 
demonstrated limitation of motion or instability.

2.  The veteran's lumbar strain with degenerative joint 
disease is manifested by complaints of pain; objectively, 
there was moderate limitation of motion and no neurological 
findings.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
right knee chondromalacia have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5019, 5260, 5261 (2006).

2.  The criteria for entitlement to an evaluation in excess 
of 20 percent for lumbar strain with degenerative joint 
disease have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 
4.459, 4.71a, Diagnostic Code 5010-5292 (as in effect prior 
to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 
5237(effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of a May 2002 letter from the agency of original jurisdiction 
(AOJ) to the appellant that informed the appellant of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  The above 
notice did not set forth the relevant diagnostic code (DC) 
for the disabilities at issue.  However, this is found to be 
harmless error.  Indeed, the October 2002 statement of the 
case included such information, and included a description of 
the rating formula for all possible schedular ratings under 
those diagnostic codes.  As such, the failure to include such 
notice in the VCAA letter did not prejudice the veteran here.  
The May 2002 letter also failed to discuss the law pertaining 
to effective dates.  However, because the instant decision 
denies the veteran's claims for an increased rating, no 
effective date will be assigned.  As such, the absence of 
notice as to effective dates does not prejudice the veteran 
here.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claims.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter noted above informed 
him that additional information or evidence was needed to 
support his claims, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private treatment 
records, and reports of VA examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claims.  The Board has carefully reviewed such statements 
and concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.   Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2006). 

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41 (2006).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be assigned where the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2006).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

As a general matter, when the law or regulations change 
during the pendency of an appeal, the version more favorable 
to the claimant applies, absent congressional intent to the 
contrary.  As the veteran filed the original claim on which 
this appeal is based on February 27, 2002, his claim must be 
evaluated under both the former and the revised criteria.  
However, where the amended regulations expressly provide for 
an effective date, and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  See generally 38 U.S.C.A. § 5110(g) (West 2002).

By regulatory amendments, which became effective September 
23, 2002 and September 26, 2003, substantive changes were 
made to the schedular criteria for evaluating the spine, set 
forth at 38 C.F.R. § 4.71a.  See 67 Fed. Reg. 54345 - 54349 
(Aug. 22, 2002) and 68 Fed. Reg. 51454-51458 (August 27, 
2003).  In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, where a law or regulation changes during the 
pendency of a claim or appeal, the Board must apply the 
version of the law that is more favorable to the claimant.  
However, in VAOPGCPREC 7-2003 (Nov. 19, 2003), the VA General 
Counsel held that the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003), expressly overruled the Court's 
holding in Karnas to the extent that decision allowed the 
retroactive application of a statute or regulation, where the 
statute or regulation did not expressly provide for 
retroactive application.  The Federal Circuit's decisions 
leading up to the decision in Kuzma clearly show that it was 
the intent of the Federal Circuit to overrule the holding in 
Karnas as it might be applied to any change in a statute or 
regulation.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); see also Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002).

Legal Analysis

1.  Right Knee

The veteran's service-connected right knee chondromalacia is 
currently assigned a 10 percent evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5019 (bursitis) (2006).  Bursitis is 
rated analogous to degenerative arthritis that is rated based 
on limitation of motion.  38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5003, 5019 (2006).  Degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When the 
limitation of motion of the specific joint involved is 
noncompensable, a 10 percent evaluation applies for each 
major joint or group of minor joints affected.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  For the purpose of rating 
disability from arthritis, the knee is a major joint.  38 
C.F.R. § 4.45 (2006).

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5261. Diagnostic Code 5260 concerns limitation of leg 
flexion.  Under Diagnostic Code 5260, a noncompensable 
evaluation is assigned where flexion is limited to 60 
degrees.  A 10 percent rating is warranted where flexion is 
limited to 45 degrees.  A 20 percent evaluation is for 
application where flexion is limited to 30 degrees.  A 30 
percent rating applies where flexion is limited to 15 
degrees. 

The record reflects that on VA examination in July 2002 and 
July 2005, the veteran could flex his right knee to 150 
degrees.  Such findings, which are well in excess of the 
criteria for even a noncompensable evaluation, and do not 
correspond to a higher 20 percent evaluation under DC 5260, 
which contemplates flexion limited to 30 degrees.  Therefore, 
an evaluation in excess of 10 percent is not warranted under 
this diagnostic code.

Diagnostic Code 5261 concerns limitation of extension of the 
leg.  Under this code, a noncompensable evaluation is 
assigned where extension is limited to 5 degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent evaluation is warranted where 
extension is limited to 15 degrees.  

The record reflects that on VA examination in July 2002 and 
July 2005, the veteran's right knee extension was shown to be 
full (zero degrees).  Such findings correspond to the 
criteria for a noncompensable evaluation and not the criteria 
for a 20 percent evaluation which contemplates extension 
limited to 15 degrees.  Therefore, the Board concludes that 
the veteran is not entitled to a higher evaluation under 
Diagnostic Code 5261.

The Board has also considered whether any alternate 
Diagnostic Codes may serve as a basis for an increased 
rating.  However, the evidence of record does not demonstrate 
that the veteran suffers from ankylosis (i.e., complete bony 
fixation) of the right knee, as contemplated by DC 5256, 
dislocated semilunar cartilage, as contemplated by DC 5258, 
the absence of semilunar cartilage, as contemplated by DC 
5259, impairment of the tibia and fibula, as contemplated by 
DC 5262, or genu recurvatum, as contemplated by DC 5263.  
Therefore, the veteran is also not entitled to a higher 
evaluation under these Diagnostic Codes.

The Board notes that it has also considered application of 38 
C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in 
Deluca, supra.  As previously noted, the veteran has 
complained of pain, fatigue, weakness, stiffness, and lack of 
endurance.  The Board recognizes that examiners have 
acknowledged and confirmed that the veteran experiences such 
symptomology. The Board finds, however, that the above 
indicated additional functional impairment due to pain, 
including on use, is already contemplated in the current 10 
percent disability evaluation assigned.  The record reflects 
that despite demonstration of noncompensable limitation of 
motion on objective range of motion evaluation, a 10 percent 
evaluation has been assigned under Diagnostic Code 5019 as 
the right knee is a major joint.  Thus, he has already been 
compensated for painful motion and associated functional 
loss.  38 C.F.R. §§ 4.40, 4.45 (2006); De Luca, supra.  
Further, there has been no demonstration by competent 
clinical evidence of record that the additional functional 
impairment due to pain, fatigue, weakness, stiffness, and 
lack of endurance including on use, is comparable to the 
criteria for a rating in excess of 10 percent under any 
applicable Diagnostic Code based on limitation of motion.

The Board has also contemplated whether any separate 
evaluations are applicable here.  In this regard, the Board 
acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it 
was held that a claimant who had both limitation of flexion 
and limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However, in the present case, the medical 
evidence of record does not establish loss of either flexion 
or extension to a compensable degree.  Thus, assignment of 
separate evaluations for limitation of flexion and extension 
of the right leg is not appropriate in this case. 

Further regarding the question of entitlement to separate 
evaluations, the Board notes the provisions of VA General 
Counsel opinion 23-97 (VAOPGCPREC 23-97).  That opinion 
provides that a claimant who has arthritis and instability of 
the knee may, in some circumstances, be rated separately 
under Diagnostic Codes 5003 and 5257.  See also VAOPGCPREC 9-
98.  

However, the evidence of record does not demonstrate that the 
veteran has experienced subluxation or lateral instability in 
his right knee at any time during this period.  In fact, on 
VA examinations in July 2002 and July 2005 examiners reported 
that the veteran did not have any instability, giving away, 
or ligamentous laxity and that he had negative Lachman's and 
McMurray's tests.  Therefore, the Board finds that a separate 
compensable rating pursuant to 38 U.S.C.A. § 4.71a, 
Diagnostic Code 5257 (2006)(for recurrent subluxation or 
lateral instability) is also not warranted.

In conclusion, the competent evidence demonstrates that the 
currently assigned 10 percent rating most nearly approximates 
the veteran's disability picture over the entire rating 
period on appeal.  An evaluation in excess of that amount is 
not warranted.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990)

2.  Low Back

The veteran is presently assigned a 20 percent evaluation for 
his lumbar strain with degenerative joint disease, effective 
February 27, 2002.  Before proceeding further, it is noted 
that the schedular criteria for evaluating disabilities of 
the spine underwent revision during the pendency of this 
appeal.  Such change was effective September 26, 2003.

Prior to September 26, 2003, lumbar spine range of motion was 
addressed at Diagnostic Code 5292.  That Code section 
provides a 10 percent disability rating for slight limitation 
of motion.  A 20 percent evaluation is assigned where the 
evidence demonstrates moderate limitation of motion.  
Finally, a 40 percent rating is for application where there 
is severe limitation of lumbar motion.

Here, the record reflects that on VA examination in July 
2002, the veteran complained of experiencing back pain.  The 
examiner reported that the veteran could forward flex to 45 
degrees, extend to 20 degrees and that right and left lateral 
flexion were to 20 degrees, respectively.  Further, a July 
2003 record reflects that an examiner reported that the 
veteran's range of motion was mildly decreased, which caused 
mild to moderate discomfort.  The Board finds that such 
clinical findings demonstrate a disability picture that more 
nearly approximates the currently assigned 20 percent 
evaluation.  Therefore, the Board finds that an evaluation in 
excess of 20 percent is not warranted under Diagnostic Code 
5292.

The Board has also contemplated other applicable Diagnostic 
Codes.  In this regard, 
Diagnostic Code 5295 for lumbosacral strain is applicable.  
Under this code, a 20 percent evaluation is warranted where 
there is muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral in standing position.  A 40 
percent evaluation is assigned where there is severe 
symptomology manifested by listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
motion of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  However, on VA 
examination in July 2002, the examiner reported that the 
veteran's spine was within normal alignment and there was no 
evidence of a positive Goldthwaite's sign, loss of lateral 
motion with osteo-arthritic changes, narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  As previously stated, 
the veteran could forward flex to 45 degrees.  Such level of 
limitation of motion, even with consideration of additional 
functional impairment due to pain, is not equivalent to 
marked limitation of motion, but rather is reflective of 
moderate limitation of motion.  Moreover, as previously 
stated, the July 2003 examiner reported that the veteran 
displayed mildly decreased range of motion that caused mild 
to moderate discomfort, there is no evidence that his low 
back strain is severe in nature.  Therefore, based on this 
evidence, the Board finds that an evaluation in excess of 20 
percent is not warranted under Diagnostic Code 5295.

The Board acknowledges that on VA examination in July 2002, 
the veteran reported experiencing pain, weakness, and 
stiffness.  However, even with consideration under the 
criteria set forth in 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v 
Brown, 8 Vet. App. 202 (1995), the Board finds that there has 
been no demonstration, by competent clinical evidence, of 
additional functional impairment comparable to severe 
limitation of motion so as to warrant the next higher 
evaluation.

The Board has also considered whether any other Diagnostic 
Code may afford the veteran an increased rating during the 
period in question.   Diagnostic Code 5285 affords a rating 
in excess of 20 percent.  However, that Code section concerns 
vertebral fracture.  As the evidence fails to establish such 
vertebral fracture, that Code section is inapplicable.  
Likewise, as the evidence fails to demonstrate ankylosis, 
Diagnostic Codes 5286 and 5289 do not apply. 

Finally, although Diagnostic Code 5293, for intervertebral 
disc syndrome, affords a rating in excess of 20 percent, that 
Code section is also inapplicable here, because the evidence 
fails to demonstrate degenerative disc disease.  The Board 
acknowledges that on VA examination in July 2002, the 
examiner reported that the veteran had a mild herniated disc 
at L4-L5.  However, there is no evidence that the veteran 
experiences any objective neurological symptomology.  Indeed, 
during the July 2002 examination, the veteran denied any 
radiation of pain, weakness, or bladder or bowel 
incontinence.  Additionally, a July 2003 treatment record 
reflects that the veteran denied any radicular component 
associated with his low back pain.  The examiner reported 
that on neurological examination, the veteran's lower 
extremity dermatomes were equally sensitive to pinwill and 
that his lower extremity musculature were equally strong 
bilaterally, measuring +5/5 and that there was no evidence of 
muscle wasting.  For these reasons, the Board concludes that 
the veteran's disability picture is not consistent with the 
criteria for intervertebral disc syndrome, obviating the need 
for analysis under that Code provision.

Thus, for the reasons articulated above, the rating schedule 
for spinal disabilities, as it existed prior to September 26, 
2003, fails to provide a basis for an increased rating for 
the veteran's lumbar strain with degenerative joint disease.

The diagnostic criteria pertinent to spinal disabilities in 
general were revised effective September 26, 2003 (as 
codified in relevant part at 38 C.F.R. § 4.71, Diagnostic 
Codes 5237, 5238, 5243 (2006).  Under such diagnostic codes, 
a 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  An evaluation of 40 percent 
is warranted for forward flexion of the thoracolumbar spine 
30 degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.

Thus, in order to achieve the next-higher 40 percent 
evaluation under the revised criteria for disabilities of the 
spine, the evidence must establish forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  In this regard, 
on VA examination in July 2005, the examiner reported that 
the veteran could forward flex to 70 degrees.  There is no 
evidence that the veteran's entire thoracolumbar spine is 
anklyosed.  Thus, such findings, which do not show ankylosis 
or thoracolumbar flexion limited to 30 degrees or less, 
preclude the award of an evaluation in excess of 20 percent 
for the veteran's low back disability.  As such, the criteria 
for a 40 percent evaluation under the general rating criteria 
have not been satisfied.  

However, as explained before, the musculoskeletal nature of 
the disability requires consideration of additional 
functional limitation due to factors such as pain, weakness, 
incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
Here, the Board acknowledges that on VA examination in July 
2005, the veteran complained of experiencing pain.  However, 
the examiner reported that the veteran did not experience any 
additional decreased range of motion with repetitive testing.  
However, even with consideration under the criteria set forth 
in 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Board finds that any such pain, has 
already been fully contemplated in the presently assigned 20 
percent rating, and that there has been no demonstration, by 
competent clinical evidence, of additional functional 
impairment comparable to forward flexion of the thoracolumbar 
spine limited to 30 degrees or less or favorable ankylosis of 
the entire thoracolumbar spine.

The Board again notes that during the period of appeal at 
issue, there is no evidence that the veteran experiences any 
objective neurological impairment as a result of his low back 
disability, including intervertebral disc syndrome.  
Therefore, analysis under Diagnostic Code 5243 (pertaining to 
Intervertebral Disc Syndrome) is not warranted.

In conclusion, then, it is found that the veteran's 20 
percent disability rating for lumbar strain with degenerative 
joint disease is appropriate over the entirety of the claims 
period and that there is no basis for an increased evaluation 
under the law prior to, or effective from, September 26, 
2003.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, the record before the Board does not contain evidence 
of "exceptional or unusual" circumstances that would 
preclude the use of the regular rating schedule.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
right knee chondromalacia is denied.

Entitlement to an evaluation in excess of 20 percent for 
lumbar strain with degenerative joint disease is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


